Case 1:21-cv-03836-WFK-RER Document 1 Filed 07/08/21 Page 1 of 15 PageID #: 1




                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
_____________________________________
                                                 :
Guadalupe de Jesus Perez                         :
                                                 :
                                                 :
               Plaintiff                         :
                                                 : Case No.: 21-cv-3836
v.                                               :
                                                 :
                                                 :
El Real Food Market Corp., La Mia Food Market :
Corp., Llamamu Grocery Corporation, Mario        :
Serrata a/k/a Melvin Serrata, and Yvette Collado :
                                                 :
                                                 : JURY TRIAL REQUESTED
               Defendants.                       :
                                                 :
_____________________________________            :

                                           COMPLAINT

                         I.      PRELIMINARY STATEMENT

1.    Plaintiff worked in Defendants’ multiple grocery stores for three years, regularly working

      more than 60 hours per week, but was paid less than minimum wage, was never paid a

      premium rate for overtime hours as required by Federal and State law and was paid nothing

      whatsoever when she contracted COVID and could not work. When Plaintiff rejected an

      unwanted sexual advance from Defendant Mario Serrata, she was immediately fired.

2.    Plaintiff brings this action against Defendants El Real Food Market Corp., La Mia Food

      Market Corp., Llamamu Grocery Corporation, Mario Serrata a/k/a Melvin Serrata, and

      Yvette Collado (collectively “Defendants”), for Defendants’ failure to lawfully pay

      Plaintiff’s wages for her work, including failure to pay sick time wages during her COVID

      illness, and for Defendant Mario Serrata’s sexual harassment of Plaintiff.

3.    Plaintiff alleges violations of the minimum wage and overtime provisions of the federal
Case 1:21-cv-03836-WFK-RER Document 1 Filed 07/08/21 Page 2 of 15 PageID #: 2




      Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”), the paid sick time

      requirements of the Emergency Paid Sick Leave Act (“EPSLA”) section of Families First

      Coronavirus Response Act (“FFCRA”) 29 U.S.C. 2601 et seq., the minimum wage, spread

      of hours, overtime, wage statement and wage notice provisions of New York Labor Law

      Article 19 § 650, et seq. (“NYLL”) and the New York State Human Rights Law

      (“NYSHRL”) N.Y. Exec. L. § 296 prohibiting discrimination on the basis of sex. Plaintiff

      seeks her earned but unpaid wages and liquidated damages pursuant to the FLSA; her

      earned but unpaid wages and liquidated damages pursuant to the NYLL; other statutory

      damages pursuant to the NYLL; damages, including lost compensation, mental anguish,

      humiliation, and emotional distress and punitive damages under the NYSHRL; and

      reasonable attorneys’ fees, costs, and interest.

                          II.     JURISDICTION AND VENUE

4.    This Court has jurisdiction pursuant to the FLSA, 29 U.S.C. § 201 et seq., 29 U.S.C. § 216,

      and 28 U.S.C. §§ 1331 and 1337 and the FFCRA 29 U.S.C. 2601 et seq. As this action

      arises under Acts of Congress regulating commerce, jurisdiction over Plaintiffs’ claims for

      declaratory relief is conferred by 28 U.S.C. §§ 2201 and 2202.

5.    With respect to the state law claims, this Court has supplemental jurisdiction pursuant to

      28 U.S.C. § 1367 in that the state law claims are so related to the federal claims that they

      form part of the same case or controversy under Article III of the United States

      Constitution.

6.    Venue is appropriate in the Eastern District of New York pursuant to 28 U.S.C. § 1391(b),

      because the events giving rise to this claim occurred primarily within this judicial district.




                                                2
Case 1:21-cv-03836-WFK-RER Document 1 Filed 07/08/21 Page 3 of 15 PageID #: 3




                                  III.    THE PARTIES

7.    Plaintiff Guadalupe de Jesus Perez is an adult individual and resident of the State of New

      York, Queens County. Her consent to sue is attached hereto as Exhibit A.

8.    At all times relevant to this Complaint, Plaintiff was an employee of Defendants as that

      term is defined by

             a. the FLSA, 29 U.S.C. § 203(e) (1);

             b. the FMLA, 29 U.S.C.A. § 2611;

             c. NYHRL, N.Y. Exec. Law § 292; and by

             d. the NYLL § 190.

9.    At all times relevant to this Complaint, Plaintiff was an employee engaged in commerce or

      the production of goods for commerce, and/or was an employee in an enterprise engaged

      in commerce or the production of goods for commerce within the meaning of 29 U.S.C.

      § 203(b)(r)(1).

10.   Upon information and belief, Defendant El Real Food Market Corp. is a domestic

      corporation doing business in the State of New York and Kings County County. El Real

      Food Market Corp. is headquartered at 306 Irving Avenue, Brooklyn, NY 11237.

11.   Upon information and belief, Defendant La Mia Food Market Corp. is a domestic

      corporation doing business in the State of New York and Queens County. La Mia Food

      Market Corp. is headquartered at 24-16 40th Ave, Queens, NY 11101.

12.   Upon information and belief, Defendant Llamamu Grocery Corporation is a domestic

      corporation doing business in the State of New York and Queens County. Llamamu

      Grocery Corporation is headquartered at 24-16 40th Ave, Queens, NY 11101.

13.   Upon information and belief, Defendant Mario Serrata a/k/a Melvin Serrata is the co-owner

      and co-manager of Defendants El Real Food Market Corp., La Mia Food Market Corp.
                                              3
Case 1:21-cv-03836-WFK-RER Document 1 Filed 07/08/21 Page 4 of 15 PageID #: 4




      and Llamamu Grocery Corporation. Defendant Mario Serrata is a resident of the State of

      New York.

14.   Upon information and belief, Defendant Yvette Collado is the co-owner and co-manager

      of Defendants El Real Food Market Corp., La Mia Food Market Corp. and Llamamu

      Grocery Corporation. Defendant Yvette Collado is a resident of the State of New York.

15.   Upon information and belief, at all times relevant to the Complaint, Defendants Mario

      Serrata and Yvette Collado made all relevant decisions regarding Plaintiff’s wages,

      working conditions, and employment status at the Defendant corporations.

16.   At all times relevant to the Complaint, Defendants Mario Serrata and Yvette Collado had

      the power to hire and fire Plaintiff, set Plaintiff’s wages, retain time and/or wage records,

      and otherwise control the terms and conditions of Plaintiff’s employment at the Defendant

      corporations.

17.   At all times relevant to the Complaint, Defendants Mario Serrata and Yvette Collado had

      the power to stop any illegal pay practices at the Defendant corporations.

18.   At all times relevant to the Complaint, Defendants Mario Serrata and Yvette Collado

      actively managed, supervised, and directed the business affairs and operation of the

      Defendant corporations, and acted directly and indirectly in relation to the employees.

19.   At all times relevant to the Complaint, Defendant El Real Food Market Corp. was an

      employer of Plaintiff as that term is defined by

             a. the FLSA, 29 U.S.C. § 203(e) (1);

             b. the FMLA, 29 U.S.C.A. § 2611;

             c. NYHRL, N.Y. Exec. Law § 292; and by

             d. the NYLL § 190.



                                               4
Case 1:21-cv-03836-WFK-RER Document 1 Filed 07/08/21 Page 5 of 15 PageID #: 5




20.   At all times relevant to the Complaint, Defendant La Mia Food Market Corp. was an

      employer of Plaintiff as that term is defined by

             a. the FLSA, 29 U.S.C. § 203(e) (1);

             b. the FMLA, 29 U.S.C.A. § 2611;

             c. NYHRL, N.Y. Exec. Law § 292; and by

             d. the NYLL § 190.

21.   At all times relevant to the Complaint, Defendant Defendant Llamamu Grocery

      Corporation was an employer of Plaintiff as that term is defined by

             a. the FLSA, 29 U.S.C. § 203(e) (1);

             b. the FMLA, 29 U.S.C.A. § 2611;

             c. NYHRL, N.Y. Exec. Law § 292; and by

             d. the NYLL § 190.

22.   At all times relevant to the Complaint, Defendant Mario Serrata was an employer of each

      of the Plaintiffs as that term is defined by

             a. the FLSA, 29 U.S.C. § 203(e) (1);

             b. the FMLA, 29 U.S.C.A. § 2611;

             c. NYHRL, N.Y. Exec. Law § 292; and by

             d. the NYLL § 190.

23.   At all times relevant to the Complaint, Defendant Yvette Collado was an employer of each

      of the Plaintiffs as that term is defined by

             a. the FLSA, 29 U.S.C. § 203(e) (1);

             b. the FMLA, 29 U.S.C.A. § 2611;

             c. NYHRL, N.Y. Exec. Law § 292; and by



                                                 5
Case 1:21-cv-03836-WFK-RER Document 1 Filed 07/08/21 Page 6 of 15 PageID #: 6




                d. the NYLL § 190.

24.   Upon information and belief, Defendants grossed more than $500,000 per year in revenue

      for the past five calendar years and individually and collectively are an enterprise engaged

      in commerce.

25.   Upon information and belief, at all relevant times Defendants collectively employed more

      than 10 and not more than 500 individuals.

                            IV.      STATEMENT OF FACTS

26.   At all relevant times, Plaintiff performed physical labor in Defendants’ grocery store

      business including preparing sandwiches and other deli items, butchering and seasoning

      meat, cleaning, working the cash register, and opening and closing Defendants’ grocery

      stores.

27.   Plaintiff worked for Defendants from approximately May 20, 2018 to approximately April

      23, 2021.

28.   Plaintiff regularly worked at Defendants’ grocery store located at 306 Irving Ave Brooklyn,

      NY and at Defendants’ grocery store located at 24-16 40th Ave, Queens, NY.

29.   Throughout Plaintiff’s first year and a half of employment with Defendants, she regularly

      worked from 7:30 am to 6:00 pm, with no lunch break. She worked Monday through

      Saturday and occasionally worked on Sundays as well.

30.   Beginning around January 2020, Plaintiff began arriving at Defendant’s Brooklyn store

      around 7:15 am in order to open the store. On Tuesdays and Saturdays, she was responsible

      for closing the store and worked until 9:30 pm. She continued to work 6 days per week.

31.   When the COVID pandemic erupted in March 2020, Plaintiff began working 7 days per

      week from 7:30 am to 6:00 pm. On Tuesdays and Saturdays, she worked until 9:30 pm.


                                               6
Case 1:21-cv-03836-WFK-RER Document 1 Filed 07/08/21 Page 7 of 15 PageID #: 7




      She also had to open and close the store on some Sundays.

32.   At the end of March 2020, Plaintiff became severely ill with COVID and could not work.

      She notified Defendants in writing of her illness and that her doctor advised her she must

      quarantine.

33.   Plaintiff was sick for 17 days, ending in mid-April 2020. Defendants paid Plaintiff nothing

      during this time period.

34.   Upon returning to work, Plaintiff regularly worked from 8:00 am to 6:00 pm, Monday

      through Saturday and sometimes on Sunday. Three times per week, she closed the store

      and, on those days, she worked until 9:30 pm.

35.   From approximately December 1, 2020 until January 20, 2020, Plaintiff worked 7 days per

      week in Defendants’ Queens grocery store. She was instructed to be ready to be picked up

      at 5:30 am every morning. In the afternoon, she was transported to Defendants’ Brooklyn

      grocery store and worked until approximately 9:30 pm.

36.   For the remainder of Plaintiff’s employment with Defendants, she worked 7 days per week,

      from 8:00 am to 9:00 pm.

37.   Defendants paid Plaintiff a flat daily rate of $100 and an additional $50 each time that she

      closed the store.

38.   Defendants never paid Plaintiff a premium rate for overtime hours, in violation of the FLSA

      and NYLL.

39.   Defendants never paid Plaintiff a premium rate for the additional time for days in which

      Plaintiffs worked more than 10 hours, in violation of the NYLL.

40.   On or about April 21, 2021, Defendant Mario Serrata told Plaintiff that he would give her

      a ride home after work. During the car ride, Defendant Mario Serrata asked Plaintiff



                                               7
Case 1:21-cv-03836-WFK-RER Document 1 Filed 07/08/21 Page 8 of 15 PageID #: 8




      whether she had a boyfriend. He then asked her if she wanted a massage. Plaintiff said

      “no.” Defendant Mario Serrata persisted and said “this is serious. You are alone. I am

      alone.” Plaintiff then tried to exit the vehicle and Defendant Mario Serrata grabbed her

      hand. Plaintiff told Defendant Mario Serrata that she did not want to have any problem

      with him and left the car quickly. She observed that Defendant Mario Serrata remained

      parked outside her residence for some time afterward.

41.   Two days later, Defendants’ manager, Roberto, informed Plaintiff that Defendant Mario

      Serrata had instructed him to terminate her employment.

42.   During Plaintiff’s employment, Defendants did not post and keep posted a notice

      explaining the Fair Labor Standards Act in a conspicuous place in their establishment such

      as would permit Plaintiffs or other employees to observe readily a copy, as required by 29

      C.F.R. § 516.4.

43.   During Plaintiff’s employment, Defendants did not post and keep posted the minimum

      wage and overtime poster issued by the New York State Department of Labor at the places

      of employment where it could be read easily by their employees, as required by NYLL

      § 661.

44.   During Plaintiffs’ employment, Defendants did not notify Plaintiffs, or post and keep

      posted the notice, of the employer’s policy on sick leave, vacation, personal leave, holidays

      and hours, as required by NYLL § 195(5).

45.   Plaintiff did not receive at the time of hiring, or at any subsequent time, a wage notice in

      English or Spanish, the Plaintiff’s primary language, containing the information outlined

      in NYLL § 195(1)(a), such as the rate of pay.

46.   Plaintiff did not receive weekly wage stubs or statements containing all information



                                               8
Case 1:21-cv-03836-WFK-RER Document 1 Filed 07/08/21 Page 9 of 15 PageID #: 9




      required by NYLL § 195(3), such as dates of work, rate of pay for regular and overtime

      hours, and number of regular and overtime hours worked.

47.   Defendants were aware or should have been aware that applicable law required them to

      pay employees such as Plaintiff at least minimum wage for every hour worked and

      premium pay for all hours worked in excess of forty (40) per week.

48.   Upon information and belief, during the period of Plaintiff’s employment by Defendants,

      at all times approximately 10-15 other individuals were also employed by Defendants.

                             V.    FIRST CAUSE OF ACTION

                          Fair Labor Standards Act – Minimum Wage

49.   Plaintiff restates, re-alleges and incorporate by reference all of the preceding allegations as

      if fully set forth herein.

50.   Defendants willfully failed to pay Plaintiff at least the applicable federal minimum wage

      for certain hours worked in violation of 29 U.S.C. § 206 (a)(1).

51.   Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,

      jointly and severally, her unpaid minimum wage compensation, an additional equal amount

      as liquidated damages, reasonable attorneys’ fees, and costs of the action, pursuant to 29

      U.S.C. § 216 (b).

                            VI.    SECOND CAUSE OF ACTION

                              Fair Labor Standards Act – Overtime

52.   Plaintiff restates, re-alleges and incorporates by reference all of the previous allegations as

      if fully set forth herein.

53.   Defendants willfully failed to pay Plaintiff overtime compensation at rates not less than

      one and one-half times the regular rate of pay for each hour worked in excess of forty hours


                                                9
Case 1:21-cv-03836-WFK-RER Document 1 Filed 07/08/21 Page 10 of 15 PageID #: 10




       in a workweek, in violation of 29 U.S.C. § 207 (a)(1).

 54.   Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,

       jointly and severally, her unpaid minimum wage and overtime compensation, an additional

       equal amount as liquidated damages, reasonable attorneys’ fees, and costs of the action,

       pursuant to 29 U.S.C. § 216 (b).

                                  VII.    THIRD CAUSE OF ACTION

                                         FFCRA -- Paid Sick Time

 55.   Plaintiff re-alleges and incorporates by reference all of the previous allegations as if fully

       set forth herein.

 56.   At all times material to this lawsuit, Plaintiff was entitled to benefits afforded under the

       FMLA as temporarily modified by the FFCRA, to wit: paid sick time during her COVID

       illness.

 57.   Defendants unlawfully interfered with Plaintiff’s exercise of her FFCRA rights by denying

       her benefits that she was afforded.

 58.   As a direct and proximate result of the Defendant’s unlawful treatment, Plaintiff has

       suffered damages under the FMLA as temporarily modified by the FFCRA.

 59.   Plaintiff is entitled to an award of reasonable attorney's fees, expert fees, costs and expenses

       related to this litigation under the FMLA as temporarily modified by the FFCRA.

                             VIII. FOURTH CAUSE OF ACTION

                                     NYLL – Minimum Wage

 60.   Plaintiff re-alleges and incorporates by reference all of the previous allegations as if fully

       set forth herein.

 61.   Defendants willfully violated Plaintiff’s rights by failing to pay Plaintiff at the applicable



                                                 10
Case 1:21-cv-03836-WFK-RER Document 1 Filed 07/08/21 Page 11 of 15 PageID #: 11




       minimum hourly wage, in violation of NYLL.

 62.   Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover from

       Defendants, jointly and severally, her unpaid minimum wages, liquidated damages for

       unpaid wages, reasonable attorneys’ fees, interest, and costs of the action, pursuant to

       NYLL §§ 198 and 663.

                               IX. FIFTH CAUSE OF ACTION

                                        NYLL – Overtime

 63.   Plaintiff re-alleges and incorporates by reference all of the previous allegations as if fully

       set forth herein.

 64.   Defendants willfully violated Plaintiff’s rights by failing to pay Plaintiff overtime

       compensation at rates not less than one and one-half times the regular rate of pay for each

       hour worked in excess of forty hours in a workweek.

 65.   Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover from

       Defendants, jointly and severally, her unpaid overtime wages, liquidated damages for

       unpaid wages, reasonable attorneys’ fees, interest, and costs of the action, pursuant to

       NYLL §§ 198 and 663.

                                X. SIXTH CAUSE OF ACTION

                                    NYLL – Spread of Hours

 66.   Plaintiff re-alleges and incorporates by reference all of the previous allegations as if fully

       set forth herein.

 67.   Defendants willfully violated Plaintiff’s rights by failing to pay an additional hour of pay

       for each hour worked in excess of ten in one day, in violation of NYLL and its regulations.

 68.   Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover from



                                                11
Case 1:21-cv-03836-WFK-RER Document 1 Filed 07/08/21 Page 12 of 15 PageID #: 12




       Defendants, jointly and severally, her unpaid spread of hours wages, liquidated damages

       for unpaid wages, reasonable attorneys’ fees, interest, and costs of the action, pursuant to

       NYLL §§ 198 and 663.

                             XI. SEVENTH CAUSE OF ACTION

                                      NYLL – Wage Notice

 69.   Plaintiff re-alleges and incorporates by reference all of the previous allegations as if fully

       set forth herein.

 70.   Defendants willfully failed to provide Plaintiff, at the time of hiring or any subsequent

       time, a wage notice in English or Spanish, the Plaintiffs’ primary language, containing the

       information required by NYLL § 195(a), such as the rate of pay.

 71.   Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover from

       Defendants, jointly and severally, statutory damages for failure to provide required wage

       notices and wage statements, reasonable attorneys’ fees, interest, and costs of the action,

       pursuant to NYLL §§ 198 and 663.

                             XII. EIGHTH CAUSE OF ACTION

                                    NYLL – Wage Statement

 72.   Plaintiff re-alleges and incorporates by reference all of the previous allegations as if fully

       set forth herein.

 73.   Throughout the entire course of her employment, Defendants willfully failed to provide

       Plaintiff weekly wage stubs or statements containing all information required by NYLL §

       195(3), such as dates of work, rate of pay for regular and overtime hours, and number of

       regular and overtime hours worked.

 74.   Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover from



                                                12
Case 1:21-cv-03836-WFK-RER Document 1 Filed 07/08/21 Page 13 of 15 PageID #: 13




       Defendants, jointly and severally, statutory damages for failure to provide required wage

       notices and wage statements, reasonable attorneys’ fees, interest, and costs of the action,

       pursuant to NYLL §§ 198 and 663.

                              XIII. NINTH CAUSE OF ACTION

                                             NYHRL

 75.   Plaintiff realleges and incorporates by reference all of the previous allegations as if fully

       set forth herein.

 76.   Defendants discriminated against Plaintiff and subjected her to a hostile work

       environment because of her sex.

 77.   Defendants’ conduct constitutes illegal sexual harassment and discrimination on the basis

       of sex, in violation of N.Y. Exec. L. § 296.

 78.   As a result of these illegal actions, Plaintiff has suffered damages, including lost

       compensation, mental anguish, humiliation, and emotional distress.

 79.   Defendants’ actions were malicious and/or reckless violations of Plaintiff’s rights, for

       which she is entitled to an award of punitive damages.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court:

       80.     Declare the Defendants’ conduct complained of herein to be in violation of

               Plaintiff’s rights under the Fair Labor Standards Act;

       81.     Declare the Defendants’ conduct complained of herein to be in violation of

               Plaintiff’s rights under the Families First Coronavirus Response Act;

       82.     Declare the Defendants’ conduct complained of herein to be in violation of

               Plaintiff’s rights under the New York State Human Rights Law;


                                                13
Case 1:21-cv-03836-WFK-RER Document 1 Filed 07/08/21 Page 14 of 15 PageID #: 14




       83.     Declare the Defendants’ conduct complained of herein to be in violation of

               Plaintiff’s rights under the New York Labor Law;

       84.     Order Defendants to pay to Plaintiff all minimum and overtime wages owed,

               including paid sick time, consistent with FLSA and FFCRA;

       85.     Order Defendants to pay to Plaintiff all minimum, spread of hours, and overtime

               wages owed, consistent with NYLL;

       86.     Order Defendants to pay to Plaintiff the statutorily prescribed penalties for failure

               to provide Plaintiffs with notice required by NYLL;

       87.     Award Plaintiff liquidated damages for all wages withheld in violation of FLSA;

       88.     Award Plaintiff additional liquidated damages for all wages withheld or delayed in

               violation of NYLL;

       89.     Grant judgment to Plaintiff on her New York State Human Rights Law claims and

               award Plaintiff appropriate damages, fines, and penalties as provided for by

               statute or as the Court deems just and proper, including back pay, compensatory

               damages and punitive damages;

       90.     Award Plaintiff reasonable attorneys’ fees, costs and interest; and

       91.     Award Plaintiff such other legal and equitable relief as the Court deems appropriate.

                              IX. REQUEST FOR TRIAL BY JURY

       Plaintiff respectfully requests a trial by jury as to all claims to which she is entitled.



                                               RESPECTFULLY SUBMITTED,


                                               /s/ Robert McCreanor
                                              ___________________
                                              ROBERT MCCREANOR, Esq.
                                              Law Office of Robert D. McCreanor, P.L.L.C.

                                                 14
Case 1:21-cv-03836-WFK-RER Document 1 Filed 07/08/21 Page 15 of 15 PageID #: 15




                                   245 Saw Mill River Rd. Suite 106
                                   Hawthorne, NY 10532
                                   (845) 202 1833
                                   rmccreanor@rdmclegal.com


                                   ATTORNEY FOR THE PLAINTIFF
 Dated: July 7, 2021




                                      15
